                          UNITED STATES BANKRUPTCY COURT



In re:                                                   Case No.


                    Debtor(s)




       , submits the following Final Report and Account of the administration of the estate
pursuant to .

         1) The case was filed on .

         1) The case was filed on , and was converted to chapter on .

         2) The plan was confirmed on .



         5) The case was on .

         6) Number of months from filing or conversion to last payment: 0.

         7) Number of months case was pending: 0.

         8) Total value of assets abandoned by court order: .

         9) Total value of assets exempted: .

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11)




UST Form 101--FR- (09/01/2009)


   19-48529-lsg      Doc 65     Filed 04/21/21    Entered 04/21/21 10:26:22       Page 1 of 3
Receipts:

       Total paid by or on behalf of the debtor
       Less amount refunded to debtor

NET RECEIPTS:                                                                         $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan
    Court Costs
    Trustee Expenses & Compensation
    Other
TOTAL EXPENSES OF ADMINISTRATION:                                                     $0.00

Attorney fees paid and disclosed by debtor:




Summary of Disbursements to Creditors:
                                                        Claim       Principal         Interest
                                                      Allowed           Paid             Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00          $0.00           $0.00
      Mortgage Arrearage                                $0.00          $0.00           $0.00
      Debt Secured by Vehicle                           $0.00          $0.00           $0.00
      All Other Secured                                 $0.00          $0.00           $0.00
TOTAL SECURED:                                          $0.00          $0.00           $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00          $0.00           $0.00
       Domestic Support Ongoing                         $0.00          $0.00           $0.00
       All Other Priority                               $0.00          $0.00           $0.00
TOTAL PRIORITY:                                         $0.00          $0.00           $0.00

GENERAL UNSECURED PAYMENTS:                             $0.00          $0.00           $0.00




UST Form 101--FR- (09/01/2009)


  19-48529-lsg     Doc 65     Filed 04/21/21      Entered 04/21/21 10:26:22     Page 2 of 3
Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                              $0.00


        12)                                   By:/s/
                                                                          Trustee
Dated: 04/21/2021



STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101--FR- (09/01/2009)


   19-48529-lsg       Doc 65      Filed 04/21/21       Entered 04/21/21 10:26:22           Page 3 of 3
